

116 HR 7800 IH: Airport Infrastructure Readiness Act of 2020
U.S. House of Representatives
2020-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7800IN THE HOUSE OF REPRESENTATIVESJuly 27, 2020Mr. Cohen (for himself, Mr. Young, Mr. Sires, Mr. Smith of Nebraska, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo provide certainty for airport funding.1.Short titleThis Act may be cited as the Airport Infrastructure Readiness Act of 2020 or the AIR Act of 2020.2.Airport improvement program apportionments to primary airportsSection 47114(c)(1) of title 49, United States Code, is amended by adding at the end the following:(J)Special rule for fiscal years 2022 and 2023Notwithstanding subparagraph (A) and the absence of scheduled passenger aircraft service at an airport, the Secretary shall apportion in fiscal years 2022 and 2023 to the sponsor of the airport an amount based on the number of passenger boardings at the airport during whichever of the following years that would result in the highest apportioned amount:(i)Calendar year 2018.(ii)Calendar year 2019.(iii)The prior full calendar year prior to the current fiscal year..3.Air traffic control contract programNotwithstanding section 47124(d)(1)(B) of title 49, United States Code, the Secretary of Transportation shall not calculate a benefit-to-cost ratio with respect to an air traffic control tower participating in the Contract Tower Program on the basis of an annual aircraft traffic decrease in fiscal years 2020 and 2021.